DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s Response filed 08/22/2022
Claims 1-3, 5, 7-10, 12, 14-15, and 21-25 are pending. 
Claims 1, 10, and 21 have been amended.   
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PG Pub. No. 20180082243; hereinafter "Li") in view of Karbowski et al. (WIPO Publication Number WO0242979A1; hereinafter "Karbowski") further in view of Postma et al. (U.S. PG Pub. No. 20110246215; hereinafter "Postma") further in view of Woo et al. (Korean Patent Publication No. KR100408931B1; hereinafter "Woo") and further in view of Zhu et al. (Chinese Patent Publication No. CN105701632A; hereinafter "Zhu") and further in view of Kim et al. (U.S. PG Pub. No. 20140279652; hereinafter "Kim").
As per claim 1, Li teaches:
A method for sending messages to users , the method comprising: 
Li teaches a system and method for querying contact information from a server, wherein the contact information may be obscured and not available on postage of a parcel. (Li: abstract, paragraph [0158, 160, 188])
scanning, by a first terminal, a logistics waybill on a physical object, wherein the logistics waybill includes no contact information of a user to receive the physical object, or wherein the contact information of the user is concealed from the logistics waybill; 
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158]) Li further teaches that contact information of the user may not be printed on the package. (Li: paragraph [0160, 188, 189])  
Li does not appear to explicitly teach:
acquiring, by the first terminal, a waybill identifier and a logistics platform identifier associated with the first terminal from the scanned logistics waybill, wherein the logistics platform identifier identifies a logistics platform that generates the logistics waybill;
 Karbowski, however, teaches that, in making a package information request, parcel information may be scanned from a package label (a waybill) barcode which may comprise a tracking number which identifies a carrier for the package (a waybill identifier and a logistics platform identifier that identifies a logistics platform which generates the waybill). (Karbowski: page 7 lines 5-22) It can be seen that each element is taught by either Li or by Karbowski. Requiring that the information received from the scan and forwarded comprise a waybill identifier and a logistics platform identifier does not affect the normal functioning of the elements of the claim which are taught by Li. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Karbowski with the teachings of Li, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
 Li in view of Karbowski does not appear to explicitly teach:
 acquiring, by the first terminal, a user account of a second user of the first terminal;
 Postma, however, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) It can be seen that each element is taught by either Li in view of Karbowski, or by Postma. Adding the user account login to trigger access to communication capabilities of the device taught by Li in view of Karbowski does not affect the normal functioning of the elements of the claim which are taught by Li in view of Karbowski. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Postma with the teachings of Li in view of Karbowski since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Li in view of Karbowski further in view of Postma further teaches:
verifying, by the first terminal, whether the user account is a legal account;
Postma, as outlined above, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) The motivation to combine Postma persists.
With respect to the following limitation:
in response to verifying that the user account is not a legal account, presenting a prompt to the second user;
 Postma, as outlined above, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) The motivation to combine Postma persists. Postma strongly suggests that the user may be denied access to their account if the credentials do not correspond to a legal account.
Woo, however, teaches that when a driver of cargo inputs credentials on a driver terminal which are incorrect (a verification that the user account is not a legal account), the system may present a prompt to the user indicating such. (Woo: paragraphs [0064-73]) It can be seen that each element is taught by either Li in view of Karbowski further in view of Postma, or by Woo. Adding the presentation of the message taught by Woo in response to an invalid account does not affect the normal functioning of the elements of the claim which are taught by Li in view of Karbowski further in view of Postma. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Woo with the teachings of Li in view of Karbowski further in view of Postma, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Li in view of Karbowski further in view of Postma and further in view of Woo further teaches:
in response to verifying that the user account is a legal account, invoking, by the first terminal, a communications module in the first terminal, and sending an information request to a logistics management server through the communications module, the information request carrying the waybill identifier and the logistics platform identifier;
 Postma, as outlined above, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) The motivation to combine Postma persists.  Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158]) Karbowski, as outlined above, teaches that, in making a package information request, parcel information may be scanned from a package label (a waybill) barcode which may comprise a tracking number which identifies a carrier for the package (a waybill identifier and a logistics platform identifier that identifies a logistics platform which generates the waybill). (Karbowski: page 7 lines 5-22) The motivation to combine Karbowski persists.
With respect to the following limitation:
 receiving, by the first terminal and through the communications module, a reply message sent by the logistics management server, the reply message carrying the contact information of the user corresponding to the waybill identifier and the logistics platform identifier, wherein the contact information of the first user includes a phone number of the first user;
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server for calling a recipient of a package, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient, wherein the contact information "candy" may be returned to the courier device making the request. (Li: paragraph [0158]) Li, however, does not appear to teach that the phone number of the recipient is returned from the request (Li appears to teach that the server merely connects the two phones via a phone call)
 Zhu, however, teaches that a mobile terminal may scan a package, triggering the mobile terminal to pull phone number information which may then be used by the mobile terminal to either place a phone call or send a text message to a recipient. (Zhu: paragraphs [0026, 27-28, 32-33, 36]) Zhu teaches combining the above elements with the teachings of Li in view of Karbowski further in view of Postma and further in view of Woo for the benefit of improving the work efficiency of the courier and avoiding errors. (Zhu: paragraph [0037]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhu with the teachings of Li in view of Karbowski further in view of Postma and further in view of Woo to achieve the aforementioned benefits.
With respect to the following limitation:
 and in response to receiving the phone number of the first user included in the reply message, automatically sending, by the first terminal, a text message to a user device associated with the phone number of the user.  
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server for calling a recipient of a package, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient, wherein the contact information "candy" may be returned to the courier device making the request. (Li: paragraph [0158]) Li, however, does not appear to teach that the phone number of the recipient is returned from the request (Li appears to teach that the server merely connects the two phones via a phone call). Zhu, as outlined above, teaches that a mobile terminal may scan a package, triggering the mobile terminal to pull phone number information which may then be used by the mobile terminal to either place a phone call or send a text message to a recipient. (Zhu: paragraphs [0026, 27-28, 32-33, 36]) The motivation to combine Zhu persists. Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu, however, does not appear to explicitly teach that the SMS is "automatically sent" by the mobile device (Zhu appears to teach a prompt displayed to the courier which allows the courier to trigger the sending of the SMS when selected).
Kim, however, teaches that an SMS notification sent to a user may be triggered (automatically sent) in response to the scanning of a barcode on a mail item. (Kim: paragraphs [0041-43]) It can be seen that each element is taught by either Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu, or by Kim. Modifying the sending of the SMS message taught by Zhu such that it is automatic, rather than in response to a courier confirming such does not affect the normal functioning of the elements of the claim which are taught by Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kim with the teachings of Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 2, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein after the receiving, by the first terminal, the reply message sent by the logistics management server, the method further comprises displaying, by the first terminal, the contact information of the first user.  
 Li further teaches that contact information which the recipient would like to make public (including an address) may be presented at the first terminal which made the call request after receiving the reply message. (Li: paragraphs [0130-134]) Zhu, as outlined above, teaches that a mobile terminal may scan a package, triggering the mobile terminal to pull phone number information which may then be used by the mobile terminal to either place a phone call or send a text message to a recipient. (Zhu: paragraphs [0026, 27-28, 32-33, 36]) The motivation to combine Zhu persists
As per claim 3, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the contact information of the user further comprises a user address of the first user.  
 Li further teaches that contact information (including an address) of the recipient may be presented at the first terminal which made the call request after receiving the reply message. (Li: paragraphs [0130-134])
As per claim 7, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein scanning, by the first terminal, the logistics waybill comprises scanning, by the first terminal, a code on the logistics waybill to obtain the waybill identifier and the logistics platform identifier.  
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158]) Karbowski, as outlined above, teaches that, in making a package information request, parcel information may be scanned from a package label (a waybill) barcode which may comprise a tracking number which identifies a carrier for the package (a waybill identifier and a logistics platform identifier that identifies a logistics platform which generates the waybill). (Karbowski: page 7 lines 5-22) The motivation to combine Karbowski persists.
As per claim 21, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A terminal comprising: 
Li teaches a system and method for querying contact information from a server, wherein the contact information may be obscured and not available on postage of a parcel. (Li: abstract, paragraph [0158, 160, 188])  Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158])
a scanner configured to scan a logistics waybill on a physical object. . . 
Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158])
one or more processors;
Li teaches the implementation of the system and method using a terminal which comprises a processor which executes code stored in a non-transitory memory in order to perform the functions of the system. (Li: paragraphs [0037-39, 210-212])
and a memory coupled to the one or more processors and configured with computer-readable instructions, wherein the one or more processors are configured to execute the instructions to perform operations comprising:
 Li teaches the implementation of the system and method using a terminal which comprises a processor which executes code stored in a non-transitory memory in order to perform the functions of the system. (Li: paragraphs [0037-39, 210-212])
 As per claims 22, 23 and 25, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim teaches the limitations of these claims which are substantially identical to those of claims 2, 3, and 7, respectively, and these claims are rejected for the same reasons as claims 2, 3, and 7, respectively, as outlined above.  
Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim further in view of Belmonte et al. (U.S. PG Pub. No. 20140136594; hereinafter "Belmonte").
As per claim 5, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein after the receiving, by the first terminal, the reply message sent by the logistics management server based on the information request, the method further comprises: storing, by the first terminal, a correlation between the waybill identifier and the contact information of the first user;
 Belmonte, however, teaches that, once received, phone numbers and serial numbers (which may comprise tracking numbers) may be stored in association with each other in a database, and, subsequently, when a serial number is received from a scan, a matching module may look up the serial number and perform an action which may comprise automatically dialing the telephone number of a recipient in response to the receipt of the scan of the serial number. (Belmont: paragraphs [0041-42, 55-59]) Thus, Belmonte teaches that, after receiving the reply message comprising the contact information, this information may be stored in association with the tracking number, and used for later acquisition of the contact information in response to receipt of the tracking number. Belmonte teaches combining the above elements with the teachings of Li in view of Karbowski further in view of Postma further in view of Zhu further in view of Kim for the benefit of providing enriched mechanisms by which the sender communicates with a potential recipient of the item in transit, enabling a server to provide higher levels of customer service to a recipient, and establishing bidirectional communication between senders and recipients at appropriate times during shipments. (Belmonte: paragraph [0032]) Therefore, before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings of Belmonte with the teachings of Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim to achieve the aforementioned benefits.
Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim further in view of Belmonte further teaches:
 and acquiring, by the first terminal, the waybill identifier and reading the contact information of the first user according to the waybill identifier and the correlation.  
 Belmonte, as outlined above, teaches that, once received, phone numbers and serial numbers (which may comprise tracking numbers) may be stored in association with each other in a database, and, subsequently, when a serial number is received from a scan, a matching module may look up the serial number and perform an action which may comprise automatically dialing the telephone number of a recipient in response to the receipt of the scan of the serial number. (Belmont: paragraphs [0041-42, 55-59]) Thus, Belmonte teaches that, after receiving the reply message comprising the contact information, this information may be stored in association with the tracking number, and used for later acquisition of the contact information in response to receipt of the tracking number. The motivation to combine Belmonte persists.
As per claim 24, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim further in view of Belmonte teaches the limitations of this claim which are substantially identical to those of claim 5, and claim 24 is rejected for the same reasons as claim 5, as outlined above. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim further in view of Njo et al. (U.S. PG Pub. No. 20050137937; hereinafter "Njo").
As per claim 8, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
acquiring, by a second terminal, waybill information, the waybill information being generated according to the logistics platform identifier and the waybill identifier;
 Njo, however, teaches that a terminal other than a courier device may receive waybill identifiers and may print a waybill through a logistics printing apparatus. (Njo: paragraphs [0009, 15, 81], Fig. 1) Njo teaches combining the above elements with the teachings of Li in view of Karbowski further in view of Postma for the benefit of advancing the state of the art and to providing a web-based printing solution that permits printing thermal labels over a network for a multi-carrier system. (Njo: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Njo with the teachings of Li in view of Karbowski further in view of Postma to achieve the aforementioned benefits.
Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim and further in view of Njo further teaches:
and printing, by the second terminal, the logistics waybill through a printing apparatus.  
 Njo, as outlined above, teaches that a terminal other than a courier device may receive waybill identifiers and may print a waybill through a logistics printing apparatus. (Njo: paragraphs [0009, 15, 81], Fig. 1) The motivation to combine Njo persists.
As per claim 9, Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim and further in view of Njo teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein the waybill information is printed on the logistics waybill, wherein the contact information of the first user  is not printed on the logistics waybill, and/or wherein concealed contact information of the first user is printed on the logistics waybill.  
 Li further teaches that contact information of the user may not be printed on the package. (Li: paragraph [0160, 188, 189])  Njo, as outlined above, teaches that a terminal other than a courier device may receive waybill identifiers and may print a waybill through a logistics printing apparatus. (Njo: paragraphs [0009, 15, 81], Fig. 1) The motivation to combine Njo persists.
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Griffith et al. (U.S. Patent No. 8,473,326; hereinafter "Griffith") further in view Karbowski further in view of Postma further in view of Woo and further in view of Zhu and further in view of Kim.
As per claim 10, Li teaches:
A method for sending messages to users, the method comprising:
 Li teaches a system and method for querying contact information from a server, wherein the contact information may be obscured and not available on postage of a parcel. (Li: abstract, paragraph [0158, 160, 188])
With respect to the following limitation:
 receiving, by a first terminal and through a communications module in the first terminal, a delivery list sent by a logistics management server, the delivery list comprising a correlation between contact information of a first user to receive a physical object and a waybill identifier of a logistics waybill, the correlation corresponding to a logistics platform identifier associated with the first terminal, wherein the logistics platform identifier identifies a logistics platform that generates the logistics waybill;
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158]) Li, however, does not appear to teach that the mobile device receives the recited delivery list from the server.
Griffith, however, teaches that a mobile device may receive, via a communications module and from a server, a stop list which correlates tracking numbers (a waybill identifier which corresponds to a logistics platform identifier) and recipient contact information. (Griffith: Fig. 2B, 2C, col. 3 line 15 through col. 4 line 2, col. 10 lines 15 through 26) It can be seen that each element is taught by either Li or by Griffith. Adding the receipt of a courier stop list which correlates phone numbers and tracking numbers does not affect the normal functioning of the elements of the claim which are taught by Li. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Griffith with the teachings of Li, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Li in view of Griffith further teaches:
 storing, by the first terminal, the correlation between the waybill identifier and the contact information of the first user;
Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158]) Griffith, as outlined above, teaches that a mobile device may receive, via a communications module and from a server, a stop list which correlates tracking numbers (a waybill identifier which corresponds to a logistics platform identifier) and recipient contact information. (Griffith: Fig. 2B, 2C, col. 3 line 15 through col. 4 line 2, col. 10 lines 15 through 26) The motivation to combine Griffith persists.
 scanning, by the first terminal, the logistics waybill on a physical object, wherein the logistics waybill includes no contact information of the first user to receive the physical object, or wherein the contact information of the first user is concealed from the logistics waybill;
  Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158]) Li further teaches that contact information of the user may not be printed on the package. (Li: paragraph [0160, 188, 189])
With respect to the following limitation:
acquiring, by the first terminal, the waybill identifier and the logistics platform identifier;
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient. (Li: paragraph [0158]) Li further teaches that contact information of the user may not be printed on the package. (Li: paragraph [0160, 188, 189])
To be thorough, and to the extent that Li in view of Griffith does not explicitly teach that the waybill identifier and logistics platform identifier are acquired, Karbowski teaches this element. Karbowski teaches that, in making a package information request, parcel information may be scanned from a package label (a waybill) barcode which may comprise a tracking number which identifies a carrier for the package (a waybill identifier and a logistics platform identifier that identifies a logistics platform which generates the waybill). (Karbowski: page 7 lines 5-22) It can be seen that each element is taught by either Li in view of Griffith or by Karbowski. Requiring that the information received from the scan and forwarded comprise a waybill identifier and a logistics platform identifier does not affect the normal functioning of the elements of the claim which are taught by Li in view of Griffith. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Karbowski with the teachings of Li in view of Griffith, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Li in view of Griffith further in view of Karbowski does not appear to explicitly teach:
acquiring, by the first terminal, a user account of a second user of the first terminal; 
Postma, however, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) It can be seen that each element is taught by either Li in view of Karbowski, or by Postma. Adding the user account login to trigger access to communication capabilities of the device taught by Li in view of Karbowski further in view of Griffith does not affect the normal functioning of the elements of the claim which are taught by Li in view of Karbowski further in view of Griffith. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Postma with the teachings of Li in view of Karbowski further in view of Griffith, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Li in view of Griffith further in view of Karbowski further in view of Postma further teaches:
verifying, by the first terminal, whether the user account is a legal account;
 Postma, as outlined above, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) The motivation to combine Postma persists.
With respect to the following limitation:
in response to verifying that the user account is not a legal account, presenting a prompt to the second user;
Postma, as outlined above, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) The motivation to combine Postma persists. Postma strongly suggests that the user may be denied access to their account if the credentials do not correspond to a legal account.
Woo, however, teaches that when a driver of cargo inputs credentials on a driver terminal which are incorrect (a verification that the user account is not a legal account), the system may present a prompt to the user indicating such. (Woo: paragraphs [0064-73]) It can be seen that each element is taught by either Li in view of Griffith further in view of Karbowski further in view of Postma, or by Woo. Adding the presentation of the message taught by Woo in response to an invalid account does not affect the normal functioning of the elements of the claim which are taught by Li in view of Griffith further in view of Karbowski further in view of Postma. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Woo with the teachings of Li in view of Griffith further in view of Karbowski further in view of Postma, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
With respect to the following limitation:
 in response to verifying that the user account is a legal account, obtaining, by the first terminal, the contact information of the first user according to the waybill identifier, the logistics platform identifier, and the correlation, wherein the contact information of the first user includes a phone number of the first user;
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server for calling a recipient of a package, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient, wherein the contact information "candy" may be returned to the courier device making the request. (Li: paragraph [0158]) Li, however, does not appear to teach that the phone number of the recipient is returned from the request (Li appears to teach that the server merely connects the two phones via a phone call) Postma, as outlined above, teaches that communication functionality may be provided to a user in response to a user's logging into their account on a computerized device. (Postma: paragraph [0049]) The motivation to combine Postma persists.
 Zhu, however, teaches that a mobile terminal may scan a package, triggering the mobile terminal to pull phone number information which may then be used by the mobile terminal to either place a phone call or send a text message to a recipient. (Zhu: paragraphs [0026, 27-28, 32-33, 36]) Zhu teaches combining the above elements with the teachings of Li in view of Griffith further in view of Karbowski further in view of Postma and further in view of Woo for the benefit of improving the work efficiency of the courier and avoiding errors. (Zhu: paragraph [0037]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhu with the teachings of Li in view of Griffith further in view of Karbowski further in view of Postma and further in view of Woo to achieve the aforementioned benefits.
With respect to the following limitation:
 and in response to obtaining the phone number of the first user, automatically sending, by the first terminal, a text message to a user device associated with the phone number of the user.  
 Li teaches that a courier may scan a code on a parcel (a waybill) using a scanner of their mobile device in order to send a call request to a server for calling a recipient of a package, wherein the server may receive the call request and connect the phone of the courier to the phone of the recipient, wherein the contact information "candy" may be returned to the courier device making the request. (Li: paragraph [0158]) Li, however, does not appear to teach that the phone number of the recipient is returned from the request (Li appears to teach that the server merely connects the two phones via a phone call). Zhu, as outlined above, teaches that a mobile terminal may scan a package, triggering the mobile terminal to pull phone number information which may then be used by the mobile terminal to either place a phone call or send a text message to a recipient. (Zhu: paragraphs [0026, 27-28, 32-33, 36]) The motivation to combine Zhu persists. Li in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu, however, does not appear to explicitly teach that the SMS is "automatically sent" by the mobile device (Zhu appears to teach a prompt displayed to the courier which allows the courier to trigger the sending of the SMS when selected)
Kim, however, teaches that an SMS notification sent to a user may be triggered (automatically sent) in response to the scanning of a barcode on a mail item. (Kim: paragraphs [0041-43]) It can be seen that each element is taught by either Li in view of Griffith further in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu, or by Kim. Modifying the sending of the SMS message taught by Zhu such that it is automatic, rather than in response to a courier confirming such does not affect the normal functioning of the elements of the claim which are taught by Li in view of Griffith further in view of Karbowski further in view of Postma further in view of Woo and further in view of Zhu. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kim with the teachings of Li in view of Karbowski further in view of Griffith further in view of Postma further in view of Woo and further in view of Zhu, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 12, Li in view of Griffith further in view of Karbowski further in view of Postma further in view of Woo further in view of Zhu further in view of Kim teaches all of the limitations of claim 10, as outlined above, and further teaches:
 wherein after the obtaining, by the first terminal, the contact information of the first user, the method further comprises displaying, by the first terminal, the contact information of the first user.
 Li further teaches that contact information which the recipient would like to make public (including an address) may be presented at the first terminal which made the call request after receiving the reply message. (Li: paragraphs [0130-134]) Zhu, as outlined above, teaches that a mobile terminal may scan a package, triggering the mobile terminal to pull phone number information which may then be used by the mobile terminal to either place a phone call or send a text message to a recipient. (Zhu: paragraphs [0026, 27-28, 32-33, 36]) The motivation to combine Zhu persists
As per claim 14, Li in view of Griffith further in view of Karbowski further in view of Postma further in view of Woo further in view of Zhu further in view of Kim teaches all of the limitations of claim 10, as outlined above, and further teaches:
 wherein the contact information of the first user further comprises a user address of the first user.  
 Li further teaches that contact information (including an address) of the recipient may be presented at the first terminal which made the call request after receiving the reply message. (Li: paragraphs [0130-134])
Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Griffith further in view of Karbowski further in view of Postma further in view of Woo further in view of Zhu further in view of Kim further in view of Njo.
As per claim 15, Li in view of Griffith further in view of Karbowski further in view of Postma further in view of Woo further in view of Zhu further in view of Kim teaches all of the limitations of claim 10, as outlined above, but does not appear to explicitly teach:
acquiring, by a second terminal, waybill information, the waybill information being generated according to the logistics platform identifier and the waybill identifier;
 Njo, however, teaches that a terminal other than a courier device may receive waybill identifiers and may print a waybill through a logistics printing apparatus. (Njo: paragraphs [0009, 15, 81], Fig. 1) Njo teaches combining the above elements with the teachings of Li in view of Karbowski further in view of Postma for the benefit of advancing the state of the art and to providing a web-based printing solution that permits printing thermal labels over a network for a multi-carrier system. (Njo: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Njo with the teachings of Li in view of Karbowski further in view of Postma to achieve the aforementioned benefits.
Li in view of Griffith further in view of Karbowski further in view of Postma further in view of Woo further in view of Zhu further in view of Kim further in view of Njo further teaches:
printing, by the second terminal, the logistics waybill through a printing apparatus;  
Njo, as outlined above, teaches that a terminal other than a courier device may receive waybill identifiers and may print a waybill through a logistics printing apparatus. (Njo: paragraphs [0009, 15, 81], Fig. 1) The motivation to combine Njo persists.
wherein the waybill information is printed on the logistics waybill, wherein the contact information of the user  is not printed on the logistics waybill, and/or wherein concealed contact information of the user is printed on the logistics waybill.  
  Li further teaches that contact information of the user may not be printed on the package. (Li: paragraph [0160, 188, 189])  Njo, as outlined above, teaches that a terminal other than a courier device may receive waybill identifiers and may print a waybill through a logistics printing apparatus. (Njo: paragraphs [0009, 15, 81], Fig. 1) The motivation to combine Njo persists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628